PER CURIAM.
R.L.H., a juvenile, seeks reversal of an order denying his motion to suppress evidence. We reverse. The officer did not have probable cause to seize the manila envelope on the mere belief that the envelope contained marijuana. The record reveals no testimony establishing that the officer arrested R.L.H. at a “nareotics-transaction site[] where the type of container seized was utilized as a principal means to convey narcotics.” P.L.R. v. State, 455 So.2d 368, 366 (Fla.1984), cert. denied, 469 U.S. 1220, 105 S.Ct. 1206, 84 L.Ed.2d 349 (1985). The trial court erred in denying the suppression motion.
Reversed and remanded.